I dissent upon the ground that it was the duty of the defendant to use due care to protect its passengers, not only from dangers that were known, but also from such as could reasonably be apprehended. I think that the evidence in question was competent to prove notice to the defendant of the general nature of the danger to be guarded against at all of its stations and to prevent it from taking the position that no such accident had ever happened before, although many persons had daily used the means provided for entrance and exit. (Dougan v. ChamplainTransportation Co., 56 N.Y. 1, 7; Cleveland v. New Jersey Steamboat Co.,
68 id. 306, 313; Loftus v. Union Ferry Co., 84 id. 455, 459, 460;Hubbell v. City of Yonkers, 104 id. 434, 439; Lafflin v. Buffalo Southwestern R.R. Co., 106 id. 136, 139; McGovern v. Central VermontR.R. Co., 123 id. 280, 287; Quinlan v. City of Utica, 11 Hun, 219; S.C.,74 N.Y. 603. ) For that purpose evidence that the conditions were substantially identical should not be required, but proof of general similarity should be deemed sufficient.
All concur with PARKER, J., except VANN, J., dissenting.
Judgment reversed. *Page 53